Citation Nr: 0829176	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-20 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of cysts on 
the earlobes.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied entitlement to service 
connection for residuals of cysts on the earlobes.  

In January 2008, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing.  A 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The veteran has asserted that service connection is warranted 
in this case because he currently suffers from recurrent 
cysts on his earlobes that are similar to cysts which he had 
removed during service.  

The service treatment records (STRs) show that, in March 
1970, the veteran had cysts in his right earlobe that were 
surgically removed.  He returned in August 1970 complaining 
that the site of the excised cyst on his ear was draining.  
His dressing was changed and he was told to return for a 
follow-up appointment the next day.  He returned the next day 
and was told to return the following day.  However, the STRs, 
including the January 1971 report of medical examination, are 
negative for any subsequent complaints, treatment, or 
findings related to any problems or residual symptoms related 
to the excised cyst.  In fact, the evidentiary record is 
completely negative for any medical evidence which shows the 
veteran complained of, or sought treatment for, residual 
symptoms of the excised cyst at any time after service.  

At the January 2008 videoconference hearing the veteran 
testified that, since service, he has suffered from recurring 
cysts on both his earlobes which flare up once every two to 
four months.  He testified that he can tell when he is about 
to have a flareup, as his earlobes become red, itchy, and 
burning and will then begin to get larger and push his 
earlobes out.  As for treatment, the veteran testified that 
he has never sought medical treatment but, instead, he lances 
them himself with a needle.  He testified that the cysts 
usually last for two weeks before he lances them.  He said 
the recurring cysts have caused his earlobes to become 
disfigured, as they are large and hang down further than 
normal.  He also testified that he remembers having a flareup 
during his first post-service year.  

As noted, the evidentiary record does not contain any medical 
evidence which shows the veteran has recurring cysts on his 
earlobes.  In this context, the May 2007 VA examination 
report reveals the veteran reported that his earlobes become 
swollen approximately two to three times a year.  There was 
no swelling noted at the examination, but he reported that 
his last flare up was three weeks before the examination.  
The examination also revealed the veteran's earlobes were 
normal shape, symmetrical, and nontender without erythema, 
edema, or induration.  The right earlobe had one to two 
millimeters of scar tissue in the lobe which was nontender 
without any tissue loss, deformity, or disfigurement.  The 
assessment was normal appearance of the earlobes.  

Despite the lack of medical evidence showing residual 
symptoms associated with the earlobe cyst that was removed 
during service, the Board finds the veteran's testimony 
regarding his recurrent flare ups, symptoms, and self-
treatment since service to be credible.  In this context, the 
Board notes that, although the veteran's earlobes were normal 
at the May 2007 VA examination, the examination was not 
conducted during a period of active flare up of the claimed 
earlobe cysts.  In addition, the examiner who conducted the 
May 2007 VA examination did not render an opinion as to 
whether the veteran currently has any residual earlobe 
symptoms that are related to the cyst he had removed during 
service.  In this regard, the May 2007 VA examiner noted the 
veteran had scar tissue on his right earlobe and, although 
noting it to be asymptomatic, he did not render an opinion as 
to the etiology of the scars.  Therefore, the Board finds a 
VA examination and opinion should be obtained.  

In making this determination, the Board notes that, under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obligated to provide an examination where the record contains 
competent evidence that the claimant has a current disability 
or recurrent or persistent symptoms of a disability, the 
record indicates that a disability or signs or symptoms of 
disability might be associated with active service, and the 
record does not contain sufficient information to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran's STRs show he had a cyst excised 
during service, and he has provided credible testimony which 
shows he has continued to suffer from persistent symptoms of 
a disability affecting his earlobes since service.  As a 
result, the Board concludes that the veteran should be 
afforded a VA examination in order to determine whether the 
recurrent swelling the veteran has reported experiencing 
since service is etiologically related to service, to include 
the cyst that was excised during service.  See 38 C.F.R. § 
3.159(c)(4) (2007); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim). 

In view of the foregoing, the Board finds that a remand for a 
medical examination and opinion is necessary in order to 
render a fully informed decision, and, to ensure that VA has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  Schedule the veteran for a VA examination to 
determine whether he has any residual symptoms 
affecting his earlobes which are causally related 
to his military service, to include the cyst that 
was removed from his right ear in service.

a.  To the extent possible, the examination 
must be conducted during a period of active 
flareup of the claimed recurrent earlobe cysts 
or swelling.  

b.  All indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review is accomplished.

c.  A diagnosis of any currently manifested 
disability affecting the veteran's earlobes 
should be made and the examiner should render 
an opinion as to whether it is at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more), or 
unlikely (i.e., a probability of less than 50 
percent) that any current earlobe disability 
is related to the veteran's active service.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

e.  If it cannot be determined whether the 
veteran currently has a residual earlobe 
disability that is related to his active 
service, on a medical or scientific basis and 
without invoking processes relating to guesses 
or judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this is 
so.

f.  The veteran should be advised that, should 
he experience a flare up before an examination 
can be scheduled, he should seek medical 
attention from VA or a private health care 
provider and submit those records to VA, or he 
may notify VA of this treatment and provide 
appropriate authorization for the records to 
be obtained on his behalf.  

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

